 

 

Case 2:21-cv-01455-CFK Document 2 Filed 03/25/21 Pagetofg-

UNITED STATES DISTRICT COURT

co oe oR” THE EASTERN DISTRICT OF PENNSYLVANIA :

| Gprfon:

Soon ae a ae ce . oe Gta

FOR EMPLOYMENT vr - oe

 

 

mo rasa TTT

- Younsivenic, Sake Raia

cae cv: ACTION
NOL

Rae AY COR Gar _

 

Rill name(s) of Defendaniisy

This action i is. s brought for discrimination in employment pursuant to > (check only those that spp):

Rev, 10/2009)

- Title vil of the Civil Rights Act of 1964, as codified, 42 U. S. c, 58 2000e to a
---2000e-17.(race, color, gender, religion, national origin). re
NOTE: In order to bring suit in federal district court under Title VIL, you must fi rst co ae
>. obtain a Notice of Right t to ? Sue, Letter erfrom. the Equal Employment Opportunity
Commission. ee . wy Sn. :

Age Discrimination i in Employment A Act of 1967, as 3 caitied, 29 U, S. c. 6

621-634.

_ NOTE: In order to bring suit i in federal district court under the Age Discrimination : ee

in Employment Act, you must first file a charge with the Equal Employment -

Opportunity Commission, and you must have been at least 40. years. old at the time : a
you believe ed you. were discriminated against, So :

Americans with Disability ‘Act of 1990, as codified, 42 U. S. C. 88 121 12-121 17.

NOTE: In order to bring: suit in federal district court under the Americans with

_ Disabilities Act, you must first obtain a Notice of Right t to Sue Letter. from the 6 Equal i hee .
Employment Opportunity. Commission, “ oe

Pennsylvania Human Relations Act, as s codified, 43 Pa, Cons. Stat. 88 951- 963 oa

~ (race, color, family status, religious creed, ancestry, handicap or disability, age, os oe
_».. Sex, national origin, the use of a guide or. support animal because of blindness,

“deafness or physical handicap of the user or ar because the user isa handler or trainer rT
a of support o or “guide animals), ” ; Oh a

 

 
 

Le Plain

© Case 22 01455-CFK Document? Fied 03/26/21 Page2of8

oe NOTE: : In order to bring suit in federal district. court under the Pennsylvania

. a Human Relations Act, you must first file a complaint with the Pennsylvania ‘Human aa : en
Relations Commission or the Philadelphia Commission on Human Relations, and. es

then Dou. must wait one year prior to fi ling « a lawsuit.

oe a : Le "Parties in his complaint

ae 5 AL “List your n name, address and telephone number. Do the s same for a ony sditional al paint os Bo ao
famed. Attach additional sheets of paper 2 as Recessary. SAS ME

Sean Qkovey. Sinmans

Street J Address: “do © ahete ' TT
County, City: Tose le ~ATeNOe

. State & Zip: MOSS, Lepasa ian
Ls Telephone. Number_ Aw: oA ae

| : B. 7 “List all defendants’ names. sand the address where each defendant may! be served. ‘Make Oo
sure that the defendant(s) listed below are. identical. to those contained in the £ caption ¢ on. the, fe

- first page. “Attach additional. sheets of. paper as necessary. |

“Defendant

‘Name: RWonshyone Stoke. Bice
~ Street Address: 420 Helm Iie

County, City: Sniva. Wit”

State & Zip: Saas Wont Gy | TS
: Telephone Number: ANS” 4 Sree aa

: C. nat The e address at which I sought employment or was employed by the defendants is is:

z "Employer: eng gy Nan ole Qui

a Street Address: QI0\
County, City: ‘Wile. Wile

beAmon ANE

State & Zip: Wengenoesg CATS
a Telephone Nurnber: NS MSS AA

Hl. Statement ofthe Claim : Be a pennwny ae oS

A The discriminatory conduct of which I complain i in this action n incu (check only those _ a ronson

ee a that a ly to your. ease):

"Failure to hire me. ” oe a
- Termination of my employment

“Failure to promote, me . aes -

 
 

Case 2:21-cv-01455-CFK Document 2 Filed 03/25/21 Page 30t8

 

> Failure to reasonably accommodate n my y disability : Bees

- Failure to reasonably accommodate my religion MS .

~ Unequal terms and conditions of fmy y employment : ns :

SERED vo “Failure to stop harassment
- Retaliation

- Other e (pect

 

NOTE: ss Only t those ve grounds raised i in 1 the charge fi led with the Equal Employment Oppo,
Commission can be considered by the federal a district court,” cet ES

we _ : : : iti is my y best recollection ti that the alleged disorintory acts occurred or began on of rabout: wo eEE
oe (month. Weeahec. (day)_ 3 (year, Bove. — Bo es : ao
oe Cc. A be believe that the defendants) (cheek one):

is s still committing these acts against me.
| is not stil committing these acts against me.

“Dp. 5 Defendant(s) discriminated againstm me based on my ¥y (check only those that apply and. state. rere
the basis for discrimination, for example, what is your: religion, if religious di discrimination. AES
7 ‘salleged): nae Wes NE ky

 

“seligion. | —— ~ re a : co cae i
‘ational origin _ ees _ - . Ro ee
age “My. date of birth i is: _(Give your dav ofr only yon are uk OS
es . / Q asserting a claim of age aseriminaton) .

 

&E 7 : a The facts of my case are as s follow (attach additional sheets sof paper as necessar):

— Eynmoy — Seeah pokoused Onansy mo Qe Boni, GA A a a
ow RR Wore CONDI. Seat * RAW Dees ons ae Ree: “uw. Wace > |
Oe Oj Nh Wd, 2 () “OCG 2 One Ts pS, me
AIO S ARG ey VOHMAL zu nn Ee WO
& fot W . Tan ‘0 cea nea Sete rn |

 
 
 

 

 

  

 

 
 

~ © Case 2:21-cv-01455-CFK . Document 2° Filed 03/25/21 Page 4of8 =~

SOs Sat. Kent Kaylor also made comments that if if he has to work 8 hours a day then [ have to 9. o oe
coe work 8 hours a day and not out having fun at physical therapy. - a oe

Command staff learned in june that 1 was trying to shoot for a September retura, ‘Sgt. . |

oe - Kent : Kaylor then launched an investigation into. Brian Hague and pulled me into it even though b ae ee
"was out for almost 7. months, ‘He then told all the Troopers to write up witness statements with Po EDL Sie

all the problems and issues they. had with, me. He received over 50. + ‘Trooper: Witness

aie statements that Proved the exact ‘opposite of what he was attempting to. claim.

| was arrested i in ‘August for: an altercation outside of work. Corporal Shern n from crime Seas

. “went to Philadelphia P.D and told them he wanted my arrest file and the video of the :
altercation, Crime then showed the video. and told. everyone at Troop | K Philadelphia what nae
Os “happened. Ablatant abuse of power, ‘Command Staff got ahold of the information and went
ori around my Job site and Slandered my. name to my, fellow employees. and also to our Vendors. | Co Joy b ies
AN pee not afforded my Constitutional Hight, 1 am ‘innocent until Proven otherwise. are

on November just before r my Pre trial court rt date, Captain Jamie Kemm called J Trooper: oe

. Revak into his office and told him he was going to be the Vehicle maintenance officer. The day

- 2 after the felony. charges were ‘dropped, Captain Jamie: Kemm made Trooper Shehu. the Vehicle . ne

- 1 maintenance officer. ‘Trooper Revak went into his office and said, ‘You just sent me and all
: Supervisors a an email, stating effective tomorrow Trooper. Revak will. be the Vehicle BS
oe ‘Mebteranee officer. Captain Jamie K Kemm replied, H He ® changes hi his mind and went t with Trooper oo

| talso have a witness statement from one eof our vendors that a Trooper told him the.

ao : ff second | walked through the door they were going to fire. me.

~ Upon my return muttiple Troopers came up to me e and told me to watch my back and to a

we oo “watch Trooper. Shehu because they had plans on setting | me up for. confrontation. Trooper:
os Shehu then picked an argument with me a few days before my Misdemeanor. tral, inan
"<”attempt to put on the record that | was "Mentally unstable and he was in fear | might do
a something to the Police Vehicles". This i is 100% Slander. Trooper Shehu then liedona — .
“Commonwealth witness statement. on what exactly happened during his verbal confrontation,
vee Trooper Shehu got caught! because he didn't know 1 got Trooper Harvey’ s witness statement

| _athat backed Up. my. claim, that Trooper. Shehu. started. it.and. when. { walked. away. ‘Trooper. shehu ha.
. om after me. Trooper Harvey stepped in front of him and told h him to leave. =

Multiple Staff employees were starting arguments with me in attempts to forcen me ato. o

a lash o out so they. could prove was mentally unstable. ‘Their attempts failed miserably.

d believe Captain Kemm chose Trooper shehu because they had Trooper Shehu keep

oa track of me every day, writing down false statements to make it appear tl that was as mentally

 

  
 

 

Case 2:21-cv-01455-CFK Document 2° Filed 09/25/21 Page5of8

- unstable andt that was their way 0 o et Human Resources to fre me e instead of them. oe

Ue -Corporal Denea Durham brought m me, an n employee/civlian into the interrogation room, TS MAINS
wy “with: ino Jawyer and no union representation. She began to scream and curse at me at the top. ae
~ of her lungs. | was in fear she might hit.me, so | walked away, She then came after me and once Mos
“: aw turned down the hallway she grabbed me from behind and out of fear, { yelled, who are you .
ener grabbing you fucking cunt, Bitch? She was dead i in my: face. | then walked away to. the garage
o ~) and she again. came. over. to the garage to. do. harm. but. realized. another civilian was present. I
- was asked to. leave. and return tomorrow y by. the Set. He sald he didn’ t want to have another
oe confrontation with her. : , SEO AE oe 2

“Corporal Durham had her 1 subordinates write up p false witness statements about the 7 a

= : ce events. 1 Corporal recanted his story, another Corparal tried ta lie about who existed fi st
ce second and third. ‘The other Troopers. attempted. to make the distance between her and Le .
, : greater than it really was. Upon the Internal affairs investigation she admitted she was within oe

. : and multiple lies during her interview that can be disproven with emaiis. She also sald, she wa | :
on contacted Labor relations just days prior. to this event, further proving the day i in question. was
me - premeditated and was @ setup (entrapment). She also. followed ZERO guidelines on. her Slander . ar
as statements that 1 am mentally unstable and she was in fear of me, os

i “The State Police, Command Staff, conspired and premeditated my firing since the we

— : moment i left for. Workers Comp. They had intent and Malice. They also attempted to Entrap_ . : - — oS as ee
a me e into situations that No other employee should ever have to > Bo through, : a

Oe Command Staff slandered my name and did not allow me sto. prove my innocence and : a
son, prove, t was falsely, accused ofa crime. My record has since been expunged and further proves
. ‘Command Staff made false statements about me in attempts to get the * whole station against -
me 2 and help. them set. me 2 Up, ‘to fire me. a

“This is . beyond a hostile andt toxic work environment. This type of hostility p proves they os

oo were discriminating against. me because went out on jworkers comp and attempted t to fire me 7
an which blew up in thelr faces. = RY o

 

 

 

 

 

 
 

Case 2:21-cv-01455-CFK . Document 2. Filed 03/25/21 Page 6of8

. NOTE: As additional support for the facts of your. - claim, you may y attach to. this complaint ms a

: a copy of your charge filed with the Equal Employment Opportunity Commission, the.
ay Pemepivania Human Relations. Commission, or. the Philadelphia Commission o on a Human. ae
es Relations. a x ee aerate ae

: , UL S

- . NOTE: Attach to ‘this complaint a | copy of the Notice cof Right 1 to Sue Letter Jom the Equal : . artes
_ Employment Opportunity Commission. . me eR rRrenEnLE —

_Exhaton of Administrative Remedies: es

- ‘Iti is my best recollection that I filed « a charge with. the 1e Equal Employment Opportunity ee
“Commission or my Equal Employment Opportunit counselor regarding | the Sefendant's me

oe S alleged discriminatory. conduct on: LAA On Ae 0. fo — Pate).

T The Equal Employment Opportunity Commission (check one

has not issued a Notice of Right to. Sue Letter.

me 4 ¥ aVA = ‘issued a Notice of Right to Sue Letter, which I received on 4 $4, 2000 0a. ORS

. : Only plaintiff alleging age  diserimination must answer this question. a

: ‘Since filing my charge ofa age discrimination with the Equal Employment Opporaniy
a Commission regarding defendant's alleged discriminatory. conduct (cheek: one):

60 days or more have passed.
fewer than 60 days have passed

. : os Iti is my ‘best recollection that I filed a charge with the Pennsylvania Human n Relations -
Commission or the Philadelphia Commission on Human Relations regarding. the --
a ‘defendant's alleged discriminatory eonduct: on - _ — Date).

ve ; | : Since filing: my charge of discrimination with the Pennsylvania Human Relations -
~- Commission or the Philadelphia Commission on Human, Relations regarding the:

o 7 ‘defendant's, alleged discriminatory conduct t (cheek one):

“One. year. or. more. s has passed.
- Less than o one © year has 8 passed,

 
 

Case 2:21-cv-01455-CFK: Document 2 Filed 03/25/21 Page7of8 0

- Iv. "Relief

"WHEREFORE, Plaintiff p prays s that the Court * grant such relief a as may be sport ining ona oe

ine junctive orders, damages, and costs as well as. (cheek only those that apply):

ae : Direct the defendant fo hire the plaintiff,

Be \ Direct the defendant to re-employ the psn

oe Direct the defendant to promote the plaintiff.

a o : Direct the defendant to reasonably accommodate the plaintiff's disabilities.

Se eS Direct the defendant to reasonably @ accommodate the plaints? § religion.
. aes - : Direct the defendant to (specify): . Bea

liquidated/double damages, front pay, ‘compensatory damages, punitive damages, |

 

If available, grant the plaintiff appropriate injunctive relief, lost v wages,

prejudgment interest, post-judgment interest, and costs, including 1 reasonable

_attomey f fees and expert witness fees,
A Other (pects): |

 

I declare under penalty of perjury that ¢ the foregoing is true and correst. we ae

- . Signed tit ay of metin 20a

 

 

ws "ature of Plaintiff

 

o os =— ae oe ORY PLL C — TE
oe | Machete Ae 10s

 

 

a we Telephone m umber a er com: we
ee. Fax Aumber ee ‘you | have one). —

   

 
 

3S FIRMLY TO.

Bed posta SERVI.

 

UNI

US POSi,..
Origin: 1053

T1 15 03/23/21
ulin) © 4444440247-45

 

 

POS

PRIORITY MAIL 1-DAY®

 

ge so

ted'delivery ¢
Jormestic shit
Trdking® inc
d ifternation
uséii internat

| dogs not cover P = saciid
MaitManual at ———— OT Sea
matiinal Mail Mé USPS SIGNATURE® TRACKING #

=)
oO
oO

TSRAT

 

‘TE @ ANY \ 9510 8142 otis 1082 é GO81 78

-cv-014

    

i |

»S00001000014

O Lb 7.80 Oz
1006
EXPECTED DELIVERY DAY: 03/24/27
pply).*
[C019] ons.
SHIP
TO:
601 MARKET ST
RM 2609

hiladelphia PA 19106-1732

MM A

 

 

an the QR code.

 

  

a an.

“TEP a a 2020

J OD:121/2x91/2 USPS.COM/PICKUP

TY®

rage.

ule free Package Pickup,

poe
RestUens Gms
GQ midleg td
Deo, SharUtlte

TO:

Qa of Cue
united Stakes Dosti

Qui OA Wabdo ~

bi

~

Qh \A0> >

Cw

WOU one Sr. Goon AWOY.

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.

Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved.

 
